DETAILED ACTION
This action is in response to the remarks filed 01/21/2021 in which no claims have been amended and claims 6 and 13-14 have been canceled; thus claims 1-5, 7-12 and 15-21 are pending and ready for examination.
Response to Arguments
Applicant's arguments filed 01/21/2021 have been fully considered but they are not persuasive. 
In response to Applicants’ argument that Dieny is not analogous prior art to the instant invention; the Examiner disagrees.  Applicants’ argue that “[t]he field of endeavor in Dieny is manufacturing of particles, such as magnetic micro- or nanoparticles” and thus “[o]ne of skill in the art would readily appreciate that the field of endeavor of Dieny is entirely different from that of the instant application, which seeks to form thin film through-hole membranes”, however the Examiners disagrees with this narrow categorization of the field of endeavor. Dieny and the instant invention are clearly related to the same field off endeavor of nanoimprinting, and is thus analogous prior art.
In response to Applicants’ argument that one would not have been obvious to apply the teachings of Dieny to that of Shimazaki to arrive at the claimed invention; the Examiner disagrees. Applicant’s argue that because Dieny discloses two sacrificial layers, one of which is the imprinted layer and said imprint layer is not the “material of interest”, in contrast to the instant invention where the “material of interest” is the imprinted layer, and further that “the disclosure of dissolving of the second sacrificial layer before dissolving the first sacrificial layer (see e.g., ,I [0107]) renders it impossible to form a through-hole membrane” and Dieny discloses polymers which are not soluble in water which is merely different that that claimed. However it the temperature of the imprinting is above the glass transition temperature of the polymer 302 to be imprinted and that the glass transition temperature of the sacrificial layer 301 is chosen to be above that of the polymer 302 so that it is not deformed during imprinting (Figs. 8-9, [0092]-[0099]), which one of skill in the art would find to apply to the method of Shimazaki. 
In response to applicant's argument that it would have alternatively been obvious to vary the viscosities of the polymers, it is noted that "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). See MPEP 2145.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to Applicants’ argument that “[a]bsent the teachings in the instant application, one of ordinary skill in the art could not develop and use the instantly claimed methods from the disclosure of Shimazaki, Dieny, Viovy, Khang, Yu, Suh, and Warkiani without undue experimentation”; the Examiner disagrees.  Applicants’ make no specific arguments to substantiate this position, it is merely stated broadly that “Applicants respectfully invite the Office to provide an explanation (because the Action failed to do so) as why the Office believes Shimazaki, Dieny, Viovy, Khang, Yu, Suh, and Warkiani provide sufficient teachings from which the ordinary artisan would even consider combining these references to develop and use the instantly claimed method with reasonable expectation of success and without undue experimentation (KSR Int'/ Co. v. Teleflex, Inc., 127 S. Ct. 1727 (2007)).” This amounts to a  request to further substantiate every combination of references for every rejection in the action, without making any specific arguments against any of the rejections. This amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references, and will not be addressed further without specific arguments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5, 7-9, 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US2013/0167494A1 (hereinafter “Shimazaki”) in view of US 2013/0052343 A1 (hereinafter “Dieny”) and US 8545770 B2 (hereinafter “Viovy”).
Regarding claim 1 Shimazaki discloses a method of forming a thin film through-hole membrane (Abstract) comprising
(a) providing a patterning structure, wherein the patterning structure comprises a patterning substrate 10, a sacrificial layer 22 provided on a surface of the patterning substrate and a thin film 23 provided on the sacrificial layer, the sacrificial layer comprising polyvinyl alcohol (PVA), a water-soluble polymer; 
(b) imprinting the thin film with a patterned mold 24 to form the thin film through-hole membrane; and 
(c) contacting the patterning structure with water, in a bathtub, to dissolve the sacrificial layer, thereby releasing the thin film through-hole membrane from the patterning structure ([0028], [0031]-[0032]). 
With regard to a pre-determined temperature being a temperature above a glass transition temperature of the thin film but lower than a glass transition temperature of the water-soluble polymer comprised in the sacrificial layer Shimazaki discloses that “that the mold is delaminated after the mold is pressed force to the resin whose temperature is more than the glass-transition temperature of the resin and the resin is cooled, is used” [0032] and thus the imprinting is done at a predetermined temperature i.e. above the glass-transition temperature of the resin. The claims can be interpreted either to limit the “imprinting” to a predetermined 
Shimazaki does not specifically disclose that the temperature is below the glass transition temperature of the water soluble polymer in the sacrificial layer as claimed.
However Dieny discloses a process of imprinting a polymer 302 which is supported by a sacrificial polymer layer 301 on a substrate 300, using a mold 306, wherein the temperature of the imprinting is above the glass transition temperature of the polymer 302 to be imprinted and that the glass transition temperature of the sacrificial layer 301 is chosen to be above that of the polymer 302 so that it is not deformed during imprinting (Figs. 8-9, [0092]-[0099]), while it is not specifically stated the imprinting temperature is kept below the glass transition temperature of the sacrificial layer, it would have been obvious to do so to achieve the stated goal of not deforming the sacrificial layer and choosing the layer to have such a glass transition temperature in relation to the polymer being imprinted.
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Shimazaki by keeping the imprinting temperature above the glass transition temperature of the polymer to be molded but below that of the sacrificial layer supporting it so that the sacrificial layer is not deformed during imprinting as disclosed by Dieny.
With regard to a pre-determined time of the duration of imprinting; Viovy discloses a micromolding process wherein a patterned mold is pressed into a substrate to pattern the substrate using a continuous roll process and that the time of the pressing effects the molding In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate imprinting time in the process of Shimazaki, including those within the scope of the present claims, so as to produce desired pattern formation.
Regarding claim 2 Shimazaki in view of Dieny and Viovy discloses the method of claim 1, wherein the method further comprises transferring the released thin film through-hole membrane onto a surface of a target substrate (i.e. the resin was collected by a film winding reel after removing the sacrificial layer via dipping gin a bathtub Shimazaki [0032]). 
Regarding claims 3 and 4 Shimazaki in view of Dieny and Viovy discloses the method of claim 1, wherein the thin film comprises polystyrene Shimazaki [0042]; a thermoplastic polymer. 
Regarding claim 5 Shimazaki in view of Dieny and Viovy discloses the method of claim 1, wherein the water-soluble polymer may be polyvinylpyrrolidone (PVP) Shimazaki [0028].
Regarding claim 7 Shimazaki in view of Dieny and Viovy the method of claim 1, wherein the thin film has a thickness (which may be 0.5 µm; Shimazaki [0021]) which is less than pillar height of the patterned mold (which may be 1µm; Table 2). 
Regarding claim 8 Shimazaki in view of Dieny and Viovy discloses the method of claim 1, wherein the thin film has a thickness of< 1 μm (may be 0.5 µm; Shimazaki [0021]). 
Regarding claim 9 Shimazaki in view of Dieny and Viovy discloses the method of claim 1, but does not specifically discloses wherein the sacrificial layer has a thickness of 50-200 nm. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate sacrificial layer thickness in the process of Shimazaki, including those within the scope of the present claims, so as to reduce process waste.
Regarding claim 15 Shimazaki in view of Dieny and Viovy discloses the method of claim 1, wherein contact angle of the thin film polymer melt on a surface of the patterned mold contacting the thin film is < 90°; Shimazaki [0038]. 
Regarding claim 17 Shimazaki in view of Dieny and Viovy discloses the method of claim 1, wherein the thin film through-hole membrane comprises ordered and uniform-sized pores (see Shimazaki Figs. 3-8). 
Regarding claim 19 Shimazaki in view of Dieny and Viovy discloses a thin film through-hole membrane prepared from the method of claim 1 (see rejection of claim 1 above). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shimazaki in view of Dieny and Viovy and further in view of Khang, D. and Lee, H. (2004), Pressure‐Assisted Capillary Force Lithography. Adv. Mater., 16: 176-179. doi:10.1002/adma.200305673 (hereinafter “Khang”)..
Regarding claim 10 Shimazaki in view of Dieny and Viovy discloses the method of claim 1, but does not specifically disclose the imprinting is by capillary force lithography (CFL).
Khang discloses a method of forming a pattern in a thin film via imprint lithography, i.e. using a mold to imprint a pattern on a thin polymer film, called capillary force lithography wherein the mold is PDMS (P177/left col. 1st full para. and right col; P178, right col. 1st partial para.).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Shimazaki in view of Dieny and Viovy by using the capillary force lithography imprinting method as disclosed by Khang because this is a known alternative method of achieving mold pattern imprinting of a thin polymer film.

Claims 10-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shimazaki in view of Dieny and Viovy and further in view of Xinhong Yu, Zhe Wang, Rubo Xing, Shifang Luan, Yanchun Han, Solvent assisted capillary force lithography, Polymer, Volume 46, Issue 24, 2005, Pages 11099-11103, ISSN 0032-3861. (hereinafter “Yu”). 
Regarding claims 10-12 and 16 Shimazaki in view of Dieny and Viovy discloses the method of claim 1, but does not specifically disclose the imprinting is by capillary force lithography (CFL), that the mold is an elastomeric polymer as claimed, or wherein the contacting comprises contacting the patterning structure with water at room temperature; though it is disclosed the thin film polymer is heated above its glass transition temperature [0032].
However Yu discloses a solvent assisted capillary force lithography method of patterning polymers using a PDMS mold imprinted into a polymer film wherein the imprinting is done at room temperature (Abstract; Fig. 1, “Experimental” Section).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Shimazaki in view of Dieny and Viovy by using the Yu because this is a known alternative method of achieving mold pattern imprinting of a thin polymer film and does not require heating.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shimazaki in view of Dieny and Viovy and further in view of Suh, K. , Khademhosseini, A. , Yang, J. , Eng, G. and Langer, R. (2004), Soft Lithographic Patterning of Hyaluronic Acid on Hydrophilic Substrates Using Molding and Printing. Adv. Mater., 16: 584-588. (hereinafter “Suh”).
Regarding claim 18 Shimazaki in view of Dieny and Viovy discloses the method of claim 1, but does not discloses wherein the method further comprises treating the patterned mold with plasma prior to the imprinting. 
However Suh discloses a method of patterning polymers using a mold wherein the mold is PDMS and is treated with plasma to make it compatible with hydrophilic polymers being patterned (P585/1st full para).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Shimazaki in view of Dieny and Viovy by using a PDMS mold and treating it with plasma in order to make it hydrophilic as disclosed by Suh in order to make the mold more compatible with molding hydrophilic polymers (Suh P585/1st full para.).

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Shimazaki in view of Dieny and Viovy and further in view of US2014/0223873A1 (hereinafter “Warkiani”).
Regarding claim 20 Shimazaki in view of Dieny and Viovy discloses the thin film through-hole membrane of claim 19 but does not disclose its use in a hierarchical membrane for graded filtration comprising at least one thin film through-hole membrane of claim 19, wherein each thin film through-hole membrane comprises a different pore size. 
However Warkiani discloses a hierarchical membrane comprising multiple membranes fabricated through lithographic means wherein the membrane are stacked and the pores of the layers successively reduce in size ([0011]-[0023], [0042]-[0043]).
  Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to use the membranes of Shimazaki in view of Dieny and Viovy in a hierarchical membrane comprising multiple of the membranes wherein the membrane are stacked and the pores of the layers successively reduce in size as disclosed by Warkiani because this involves the simple substitution of lithographically formed porous thin polymer membranes to create a known filter arrangement.
Regarding claim 21 Shimazaki in view of Dieny and Viovy discloses the hierarchical membrane of claim 20, wherein the hierarchical membrane is comprised in a membrane module housing (i.e. filter holder of Warkiani Fig. 9).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

	/Jason M Greene/            Primary Examiner, Art Unit 1773